Citation Nr: 1026873	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
September 1967 in the United States Army, and from December 1968 
to February 1970 in the United States Marine Corps, including 
service in the Republic of Vietnam.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a bipolar 
disorder and determined that new and material evidence was not 
received to reopen the Veteran's claim for service connection for 
PTSD.  In July 2003, a notice of disagreement was received.  In 
October 2003, a statement of the case was issued as to both 
issues.  Also in October 2003, a substantive appeal was received 
as to the PTSD issue and, in December 2003, the Veteran indicated 
that he wanted to withdraw his claim for service connection for a 
bipolar disorder.

In May 2005, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims folders.

In an August 2005 decision, the Board reopened the Veteran's 
claim for service connection for PTSD and then remanded the 
reopened claim to the RO for additional development. 

In an August 2008 decision, the Board denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2009 Order, the 
Court granted the parties' joint motion for remand, by vacating 
the Board's August 2008 decision, and remanding the case for 
compliance with the terms of the joint motion.





FINDING OF FACT

Giving the Veteran the benefit of the doubt, the probative 
medical and other evidence of record reflects a diagnosis of PTSD 
and at least one VA physician, in June 2003, has related the 
diagnosis to the Veteran's claimed in-service stressful event.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  Information concerning effective dates and ratings 
for PTSD will be provided by the RO.  If appellant then disagrees 
with any of those actions, he may appeal those decisions.

II. Factual Background and Legal Analysis

The Veteran seeks service connection for PTSD.

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is entitled 
to disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by active military 
service.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Service connection for PTSD is subject to additional 
requirements.  In order for a claim for service connection for 
PTSD to be successful, there must be: (1) a current medical 
diagnosis of PTSD; (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).  See generally Cohen v. Brown, supra; 38 
C.F.R. § 4.125 (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 
Cohen v. Brown, supra; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
consistent with circumstances, conditions, or hardships of 
service.  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, at 146-47; 
Zarycki v. Brown, at 98; 38 C.F.R. § 3.304(f).

If the Veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown at 98. 

However, a veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed to 
the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service records document that the Veteran served in the Republic 
of Vietnam in September 1969.  His military occupation was 
rifleman.

The Veteran's service personnel records from his second period of 
active service with the United States Marine Corps indicate that 
he participated in operations against the insurgent communist 
forces in Quang Tri Province, Republic of Vietnam, and 
participated in Operation Georgia Tar in Quang Tri Provence.  

The service personnel records reveal that the Veteran arrived in 
the Republic of Vietnam at Danang Air Force Base on September 6, 
1969.  Subsequently, on October 13, 1969, the Veteran was 
convicted by special court-martial of disobeying an order from 
his Captain by refusing to go on a squad-sized ambush patrol on 
September 20, 1969.  The Veteran was sentenced to four months 
confinement at hard labor and was confined on October 19, 1969.  
A December 1, 1969 service treatment record shows that the 
Veteran had a sociopathic personality and that an administrative 
discharge was recommended.

Post service, in August 1970, the National Personnel Records 
Center (NPRC) verified that the Veteran was not awarded a Purple 
Heart.  In January 1992, the NPRC reported that the Veteran's 
service personnel records failed to show that he was ever in a 
prisoner-of-war (POW) status.

VA outpatient records, dated in June and July 1971, reveal that 
the Veteran complained of a psychiatric disorder.  The Veteran 
was noted to have a history of PTSD.  He was reported to be a 
hypo-manic and on the verge of a manic episode and was referred 
to the PTSD clinic.  

A June 1991 VA treatment note indicates that the Veteran 
complained of PTSD symptoms and was provided an Axis I diagnosis 
of PTSD.  In July 1991, he was provisionally diagnosed with PTSD, 
psychosis, and manic episodes.

In a private treatment note, dated in September 1991, the Veteran 
was diagnosed with bipolar disorder and PTSD.

A November 1991 VA psychiatric examination reflects a diagnosis 
of schizophrenic reaction, paranoid type, severe.

In November 1991, the Veteran reported to Dr. H.D. that he saw a 
lot of his friends killed in Vietnam.  The Veteran was diagnosed 
with chronic paranoid schizophrenia, PTSD, nicotine dependence, 
and psychoactive substance abuse.

VA medical records, dated from 1991 to 1992, show that the 
Veteran was diagnosed as having a mood disorder, a delusional 
disorder versus schizophrenia versus a bipolar disorder, an 
antisocial and paranoid personality disorder; a bipolar disorder, 
and PTSD.  In a VA treatment note dated in November 1992 the 
Veteran was diagnosed with PTSD.  

In June 1995, the VA records reflect that the Veteran was 
diagnosed with cocaine dependence and paranoid and antisocial 
personality traits.  In January 1997, he was diagnosed with 
depression.  In December 1997, the Veteran was diagnosed with 
substance induced mood disorder and schizophrenia.  In April 
1998, the Veteran diagnosed with PTSD and schizophrenia.

In a treatment note dated in July 1999, Dr. D.B. noted that the 
Veteran reported that he was captured in Vietnam and released due 
to his Black Panther tattoo.  The Veteran was diagnosed with 
chronic paranoid schizophrenia and PTSD associated with his 
military experiences in Vietnam.

In August 1999, the Social Security Administration (SSA) found 
the Veteran totally disabled and unable to work due to his 
schizophrenia and PTSD.

In a treatment note dated in October 1999 the Veteran was 
diagnosed with schizophrenia and was not referred to PTSD group.  

In a March 2001 treatment note, the Veteran was reported to have 
symptoms of PTSD.  In a May 2001 treatment note the Veteran was 
diagnosed with psychosis due to cocaine dependence and a need to 
rule out an underlying primary psychotic disorder of paranoid 
schizophrenia versus schizoaffective disorder bipolar type or 
bipolar disorder.  The Veteran was noted to exhibit no evidence 
of PTSD.  Subsequently in May 2001 the Veteran was diagnosed with 
substance abuse, psychotic symptoms, a need to rule out bipolar 
disorder, and a need to rule out schizophrenia paranoid type.  It 
was noted that the Veteran's PTSD symptoms were vague with no 
history of nightmares, hyperarousal, or isolating.  The Veteran 
was noted to report flashbacks.

In May 2001, the Veteran was diagnosed with bipolar disorder, 
type II.  In a treatment note dated in June 2001, the Veteran was 
diagnosed with PTSD.  In July 2001, the Veteran was diagnosed 
with schizoaffective disorder, bipolar type, and cocaine 
dependence.  In a treatment note dated in July 2001, the Veteran 
was noted to have suicidal/homicidal thoughts, mood instability, 
chemical dependence, anger management, psychosis, antisocial 
behavior, and treatment nonadherence.

Treatment notes dated from May to July 2001 reveal psychiatric 
diagnoses of cocaine dependence, bipolar disorder, and PTSD.  
Inpatient treatment notes dated from July to August 2001 reveal 
diagnoses of cocaine dependence, schizoaffective disorder bipolar 
type, and a history of PTSD.  

In January 2002, the Veteran was given a diagnosis of bipolar 
disorder and a provisional diagnosis of PTSD.  In February 2002, 
he was diagnosed with bipolar disorder, thought disorder, and 
depressive disorder.  In April 2002, the Veteran was diagnosed 
with schizoaffective disorder, PTSD, cocaine abuse versus 
dependence, nicotine dependence, and history of alcohol abuse.  
In May, July, and September 2002 the Veteran was diagnosed with 
schizoaffective disorder, bipolar subtype, Vietnam related PTSD, 
and cocaine dependence in remission.  In August 2002 the Veteran 
was diagnosed with bipolar disorder.  In October 2002, the 
Veteran was diagnosed with schizoaffective disorder with symptoms 
consistent with PTSD.

In a November 2002 written statement, G.B. said that in July 
1969, the Veteran was with his unit in Vietnam.

In May 2003, the Veteran underwent VA examination for PTSD.  He 
reported that during his war experience he was captured for 5 
hours.  The primary diagnosis was schizoaffective disorder with 
secondary diagnoses of chronic PTSD and a history of cocaine 
dependence and adult antisocial behavior.  The examiner stated 
that the Veteran met the DSM-IV criteria for PTSD. 

However, the VA examiner noted that the Veteran's diagnosis of 
PTSD symptoms was per self-report.  As to test results, the 
examiner said that it was difficult to tease apart the 
contribution of putative PTSD versus anti-social personality or 
schizoaffective disorder on the Veteran's level of functioning 
given the Veteran's history of being an unreliable historian.  
From the chart, there was no compelling evidence of PTSD being a 
primary diagnosis.  Primary gain was likely.  The examiner also 
noted that the Veteran volunteered at VA and had access to a 
milieu of PTSD symptoms, increasing the likelihood that he could 
exaggerate and confabulate symptoms, overascribing symptoms to 
PTSD, rather than to the primary diagnosis of schizoaffective 
disorder.  It was the VA examiner's impression that the Veteran, 
while technically fulfilling criteria for PTSD based upon self-
report according to DMV-IV criteria for compensation purposes, 
was actually modestly impacted by PTSD symptoms.

In a June 2003 signed statement, a VA psychiatrist at the Las 
Vegas VA Medical Center (VAMC) stated that the Veteran had PTSD 
that was related to his service in Vietnam.  The psychiatrist 
said that he treated the Veteran and that the Veteran was able to 
verify that he was in-country Vietnam.  This doctor did not 
disagree with the May 2003 VA examiner's assessment that the 
Veteran had schizoaffective disorder; but, indicated that the 
Veteran also had a diagnosis of PTSD.  The physician agreed with 
the May 2003 VA examiner's indication that primary gain was a 
factor in the Veteran wanting service connection.  The physician 
said that this could be said about every Veteran.  This 
psychiatrist stated that the facts supporting the Veteran's claim 
were that he had been found to be an in-country Vietnam Veteran 
that was involved with combat situations.

In July 2003 the Veteran was diagnosed with PTSD.  

In an October 2003 signed statement, the Veteran's treating VA 
psychiatrist at the Las Vegas VAMC stated that the Veteran was 
diagnosed with PTSD with depression.

In a treatment note dated in October 2003 the Veteran was 
diagnosed with PTSD with depression.  In December 2003 the 
Veteran was diagnosed with chronic PTSD, mixed bipolar, and 
schizophrenia.  In April 2004 the Veteran was diagnosed with PTSD 
and a history of schizoaffective disorder.  VA outpatient 
records, dated through 2005, reflect diagnoses of a bipolar 
disorder and PTSD.  

In October 2007, the Veteran underwent a VA psychiatric 
examination.  According to the lengthy examination report, the 
examiner reviewed nine folders of the Veteran's medical and 
service records.  The examiner noted that there was documentation 
of an officer that the 3rd Marine Division engaged in combat 
missions before, after, and on September 11th and 12th 1969.  The 
examiner noted that the Veteran had an elaborate story about 
Vietnam including being a prisoner of war and involvement in hand 
to hand combat.  The examiner stated that the Veteran did not 
meet the criteria for PTSD.  

In the VA examiner's opinion, the extent of the Veteran's combat 
exposure was questionable as his description of his combat 
involvement did not match with what was recorded in his military 
record.  Additionally, the Veteran's description of combat 
changed over the years to include some things one time and others 
things another time.  The examiner also said that the Veteran did 
not meet the criteria for PTSD as he did not meet the symptoms 
criteria.  Rather than having recurrent and distressing memories 
about Vietnam combat, he had a perseveration about combat that 
did not happen.  The examiner stated that, in short, all of the 
Veteran's symptoms could be explained by paranoid schizophrenia 
and by personality disorder.  The diagnosis was chronic paranoid 
schizophrenia and a personality disorder with narcissistic 
traits.  The VA examiner concluded that it was more likely than 
not that the Veteran's paranoid schizophrenia was caused by and 
the result of his cocaine and marijuana abuse.

The Veteran presented his contentions in written correspondence 
and oral testimony during his May 2005 hearing.  He indicated 
that he suffered multiple stressors during his service in Vietnam 
with the Marine Corps.  Specifically, he stated that he served 
with the 1st Battalion, 3rd Marine, 4th Marine Division, in 
Vietnam, and that he served in combat in 1969.  He testified 
that, while he was a scout on patrol in September or October 
1969, he was captured by the enemy for 5 hours.  He and another 
person named "Tom" were detained by a Black Panther member who 
was with the Viet Cong.  The other members of his unit may have 
been wounded or killed.  The Black Panther member detained them, 
but then returned them to their camp.  The Veteran also stated 
that he refused to go out on an ambush patrol that night, so he 
was punished and sent to a brig in Okinawa.  Those that went out 
on that patrol were killed by the enemy.  The Veteran said that, 
shortly thereafter, he engaged in hand to hand combat with the 
enemy and killed the enemy.  After one of these battles, 35 
American men were killed.  This was also in September or October 
1969. 

In an April 2007 written statement, R.S., a fellow Marine, 
reported that every "sparrowhawk" assignment sheet would have 
had the Veteran on the list.

A personnel roster reveals that the Veteran was assigned to 
Company D of the 1st battalion, 4th Marines, 3rd Marine Divison.  
As noted above, the Veteran's service personnel records reveal 
that he participated in Operation Georgia Tar in Quang Tri 
Province in the Republic of Vietnam from September 7, 1969, to 
September 25, 1969.  

In a July 2007 letter, the head of the Records Correspondence 
Section of the Commandant of the Marine Corps, Headquarters 
United States Marine Corps, stated that a search of the Company 
D, 1st Battalion, 4th Marine Regiment, 3rd Marine Division 
(Rein), Fleet Marine Force, Pacific, FPO San Francisco, 
Vandergrift Combat Base (VCB), Republic of Vietnam from September 
7, 1969 to February 5, 1979 was conducted.  The unit diaries 
showed the Veteran's name and an entry of September 1969 showing 
another individual as having been injured due to shrapnel wounds.  
There was no record of 35 servicemen having been killed or 
wounded in action for that unit during that time frame.  A search 
of the Veteran's Official Military File was able to verify that 
he refused to go on a squad size ambush patrol on September 20, 
1969, and was subsequently confined.  There was no record of him 
being captured or retained.

The record also contains periodical information regarding the 
Veteran's Marine Corps battalion indicating that this battalion 
engaged with the enemy.

Unit records reveal that elements of the 4th Marines, 3rd Marine 
Division came under rocket fire on September 11, 12, 15, 18, 23, 
and 24, 1969.  A unit record indicates that on September 14, 
1969, Company D swept the area and found a bunker complex with 
North Vietnamese Army (NVA) equipment.  Co. D was reported to 
have made contact with the enemy during the sweep and to have 
received AK-47 fire.  After the engagement it was found that two 
NVA/Vietcong (VC) were killed and two friendly soldiers were 
wounded in action.  In a unit report it was noted that on 
September 16, 1969, Company D located and destroyed enemy 
ammunition.

Unit histories reveal that on September 17, 1969, an element of 
the 4th Regiment, 3rd Marine Division received heavy small arms, 
automatic and rocket-propelled grenade fire and, subsequently, 
mortar fire.  Casualties were noted to be nine killed and 29 
wounded.

It was noted that on September 20, 1969, Company D was helilifted 
to VCB from Rocket Valley and assigned a Sparrow Hawk/Bald Eagle 
Mission.  Unit histories reveal that the 1st Battalion, 4th 
Marines, resumed the defense of VCB on September 21, 1969.  Unit 
histories also reveal multiple occasions between September 7 and 
September 25, 1969, when the Veteran's unit fired upon the enemy 
with both known and unknown results.

Unit histories reveal that on September 29, 1969, elements of the 
4th Marines, 3rd Marine Division received fire.  On October 1, 
1969, Company D was assigned to the operational control of the 
2nd Battalion, 4th Marines to provide security for the 2nd 
Battalion.  Subsequently elements of the 4th Regiment of the 3rd 
Marine Battalion attacked with rocket propelled grenades.  Marine 
casualties included eight killed and 18 wounded.

The Veteran's service treatment records reveal that the Veteran 
was stationed at VCB.

Upon review of the probative evidence of record, and reading that 
evidence in the light most favorable to the Veteran, the Board 
concludes that entitlement to service connection for PTSD is 
warranted.  This is so because, as noted above, the Veteran was 
first indicated to complain of symptoms of PTSD in June 1971 and 
was noted to have a history of PTSD.  Subsequently, the Veteran 
has been consistently diagnosed with PTSD since June 1991, 
including by the May 2003 VA examiner and his treating VAMC 
psychiatrist in June and October 2003.  

As to the Veteran's alleged stressful events in service, he 
reports that his unit came under attack and that he was captured 
by the enemy and subsequently released.  Review of the unit 
histories of the Veteran's unit, Company D, 1st Battalion, 4th 
Marines, 3rd Marine Division, reveal that, during the Veteran's 
period assigned with the unit, the unit came under fire from the 
enemy multiple times including incidents when Marines in his unit 
were wounded and killed.  However, the Board notes that a Veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and stationed 
with a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi and Suozzi v. Brown, supra.  
The Board thus finds the Veteran's reports of his unit coming 
under attack to be credible and corroborated by the evidence of 
record.  

After VA examination in May 2003, the Veteran was diagnosed with 
PTSD; however, the examiner indicated that, while technically 
fulfilling criteria for PTSD based upon self-report according to 
DMV-IV criteria for compensation purposes, the Veteran was 
actually modestly impacted by PTSD symptoms.  But, in a June 2003 
signed statement, the Veteran's treating VAMC psychiatrist 
reported that the Veteran was diagnosed with PTSD and associated 
the Veteran's PTSD with the Veteran's exposure to combat 
situations in Vietnam and reiterated the diagnosis in October 
2003.  An October 2007 examiner did not diagnose the Veteran with 
PTSD.  Nevertheless, as the Veteran has been consistently 
diagnosed with PTSD since June 1991, and there is corroborating 
evidence supporting the Veteran's reports of his unit coming 
under attack, and there is medical evidence associating the 
Veteran's PTSD with the Veteran's experiences in Vietnam, the 
Board finds that the evidence is at least in equipoise and, 
resolving doubt in the Veteran's favor, entitlement to service 
connection for PTSD is granted.  The benefit of the doubt has 
been resolved in the Veteran's favor.


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


